Citation Nr: 1819608	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-35 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to October 27, 2016 and in excess of 20 percent thereafter for service connected left lower extremity peripheral neuropathy.  

2.  Entitlement to an evaluation in excess of 10 percent prior to February 2, 2017 and in excess of 20 percent thereafter for service connected right lower extremity peripheral neuropathy.  


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1964 to July 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran also initiated an appeal as to the denial of a higher evaluation for his service connected type II diabetes in that decision; however, he withdrew the issue from appellate consideration in an August 2013 written statement.  

A Board hearing was held before the undersigned Veterans Law Judge at the RO in February 2014.  A transcript of the hearing is of record.  


REMAND

Following the most recent readjudication of the Veteran's claims on appeal in a November 2015 supplemental statement of the case (SSOC), the AOJ associated additional VA treatment records pertaining to the Veteran's claims on appeal with the claims folder.  In correspondence from the Veteran's agent dated June 2017, the Veteran requested that the case be remanded to AOJ for review. 

Additional pertinent evidence obtained prior to certification to the Board must be referred to the AOJ if such evidence is not accompanied by a waiver of AOJ jurisdiction.  38 C.F.R. § 20.1304(c) (2017).  In the present case, the newly associated evidence pertains to the Veteran's claims on appeal, was associated with the claims file prior to re-certification to the Board, he has not requested a waiver of this additional evidence, and his attorney has requested AOJ consideration of the Veteran's claims.  Remand is thus warranted.

Accordingly, the case is REMANDED for the following action:

After any development as may be indicated by new records associated with the claims file, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

